I concur in the lead opinion and write separately to expound on the reasons why counsel's failure to object to the magistrate's decision must be considered plain error. *Page 521 
The terms of the trust agreement provided Julia Miller with the right to reside in the marital residence until the time of her death. This right could be exercised at any time during her life, and did not require her continuous habitation at the house in order to be effective. The record convincingly shows that one of Lloyd Miller's sons took possession of the house and converted it to his own use with no apparent regard for his step-mother's interest in the property. While that son was one of four remaindermen (along with his three brothers), his right to inhabit the property did not, and could not, vest until Julia Miller's death.
With full regard for the high standard one must meet in order to demonstrate plain error, I believe the magistrate's failure to consider this point, and counsel's failure to object to the omission, was error of the plainest kind. There is no evidence whatsoever to overcome Julia's right to live in the house. The court would work a substantial injustice on Julia were it to ignore her rights under the trust. For this reason, I concur with the lead opinion.
 OBJECTIONS TO GRATUITOUS USE OF TRIAL JUDGE NAMES
In the past, I have been reluctant to concur in judgment only in lead opinions making gratuitous mention of trial judges' names. My reluctance stemmed from my belief that a concurrence in judgment only might give the mistaken impression that I found fault with the legal reasoning contained in the lead opinion. Because that has not been the case, I have given my full concurrence to opinions that I believe contain correct analyses of the law, yet nonetheless make unnecessary mentions of judges and court personnel. In light of this court's decision to propose an amendment to Rule 22(C) of the Eighth District Court of Appeals, I believe it is time for me to make a more definitive statement of my reasons for supporting the adoption of the proposed rule.
At the most recent meeting of the judges of the Eighth Appellate District, an overwhelming majority proposed to amend Loc.App.R 22 by adding a section (C). That section states that opinions of this court will not identify nor make reference to the names of judges, magistrates, court officials or counsel for the parties unless such reference is essential to clarify or explain the role of such person in the course of the proceedings. We have invited public comment on the proposed amendment to Loc.R. 22 pending a final vote on the rule.
It is no coincidence that neither the Supreme Court of the United States nor the Supreme Court of Ohio makes it a practice to single out the names of lower court judges as a means of accountability. As the highest courts of their respective jurisdictions, they set a tone of collegiality for all lower courts. Implicit in this idea of collegiality are the words of Justice Jackson, who famously wrote: *Page 522 
    reversal by a higher court is not proof that justice is thereby better done. There is no doubt that if there were a super-Supreme Court, a substantial proportion of our reversals of state courts would also be reversed. We are not final because we are infallible, but we are infallible only because we are final. Brown v. Allen (1953),  344 U.S. 443, 540, 73 S.Ct. 397, 427, 97 L.Ed. 469
(concurring in result).
These are healthy words for us judges, for they remind us that the interpretation of the law is subject to legitimate differences of opinion. It would be the highest form of arrogance for us to presume that our position as appellate judges makes us qualified to pass judgment on individual lower court judges, as opposed to the cases those judges decide. The last word is not necessarily the best word and our proposed rule is meant to ensure that the judges of Eighth District do not forget it.
I am aware of the suggestion that our proposed amendment to Loc.App.R. 22 could be a form of court-imposed censorship, but reject those suggestions as red-herrings. It is disingenuous to suggest that this proposed rule of court procedure would have chilling effect on the writing judge's thought processes to the extent it could be considered censorship. Application of the proposed rule would not change the tone or result of an opinion. Proposed Loc.App.R. 22(C) is no more akin to telling a judge how to write than it is to expect a judge's writings to adhere to a uniform system of citation. In this case, application of the proposed rule would result in the deletion of titles and names of the trial judge and the magistrate. That deletion would have absolutely no substantive effect on the outcome of the opinion. The deletion of six words would be the only discernable consequence of the proposed rule. This is not censorship.
In Chandler v. Judicial Council of Tenth Circuit of the United States (1970), 398 U.S. 74, 84, 90 S.Ct. 1648, 1653, the United States Supreme Court stated:
  There can, of course, be no disagreement among us as to the imperative need for total and absolute independence of judges in deciding cases or in any phase of the decisional function. But it is quite another matter to say that each judge in a complex system shall be the absolute ruler of his manner of conducting judicial business.
The Eighth District Court of Appeals is comprised of twelve judges, all of whom have different points of views on a variety of issues. While we strive to accommodate those points of view, none of us can be the absolute ruler of our manner of conducting judicial business. In the end, we are members of a court and this court has every right to set standards for what it believes is the proper way of conducting its business. *Page 523 
Proposed Loc.R. 22(C) does not compromise the intellectual integrity of a judge's work product, nor infringe on a judge's independence to decide cases. It represents this court's attempt to preserve the dignity of this judicial office, as those higher courts which govern us have done. Because the members of this court support proposed Loc.R. 22(C), I note my objection to the writing judge's insistence upon gratuituously inserting into the lead opinion the names of the trial judge and court personnel involved in this case.